DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17326640 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because currently amended claim 2 is simply slightly broader than copending claim 2.  If copending claim 2 were to qualify as prior art, it would clearly anticipated current claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
Claims 8 and 12-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 recites the limitation "the concentric conduits".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the concentric conduits".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the concentric conduits".  There is insufficient antecedent basis for this limitation in the claim.
The last two lines of claim 14 state “to generate at least one of a desired level of steam quality per each one of the plurality of controllable zones”.  This is confusing and unclear because there appears to be only one thing being generated – a desired level of steam quality per each one of the plurality of controllable zones.  Thus, it is unclear what is meant by “at least one of” when there is only one thing being generated, rather than more than one, as “at least one of” would suggest.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, and 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 4648455 to Luke.
Regarding claim 1, Luke discloses a system for increased control of steam injection for
use in oil and gas recovery in a well, comprising: a plurality of controllable zones F1 and F2 of
injection disposed in the well (fig. 1; col. 2, lines 48-59), wherein the plurality of controllable
zones include: a primary conduit 20 that houses a plurality of conduits 11 and 12, wherein each of the conduits includes a proximal end and a distal end, wherein each of the conduits is configured to carry a separate fluid (fig. 4A; conduit 11 is configured to carry a fluid that will proceed downstream to the next choke device, whereas conduit 12 is configured to carry a separate fluid that will be injected into the formation – see col. 5, lines 16-48).
Regarding claim 4, the system further comprising a control valve system V above ground
that adds enhanced bitumen recovery additives (steam) via each of the zones (fig. 1; col. 1, lines
7-23, col. 2, lines 59-61, and claim 1).
Regarding claims 10 and 11, the primary conduit is a tube/pipe (see Fig. 4A).
Regarding claims 12 and 13, as best understood with respect to the 112 rejection above, the conduits are a tube/pipe (see Fig. 4A).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of US 20030131989 to Zakiewicz.
Luke teaches the system from claim 1 above, wherein there is a control valve system V above ground for injecting the steam. However, it is not specifically taught that the valve system also injects at least a solvent for enhanced oil recovery.
Zakiewicz teaches injecting steam into an underground formation for enhanced oil recovery, similar to that of Luke. It is further taught that a solvent is also injected to enhance oil recovery (paragraphs 0033 and 0035-0037; claim 6). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a solvent as taught by Zakiewicz in the system for enhanced oil recovery of Luke. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a solvent was a well-known material for enhancing oil recovery as taught by Zakiewicz.
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke.
Luke teaches that there are at least two controllable zones of injection F1 and F2 in figure 1, which is simply a preferred embodiment. Although it is not specifically taught that there are from 3-7 zones, it is taught that there are multiple vertically spaced formations (see at least claim 6). Thus, it would have been obvious to one of ordinary skill in the art that there could have been anywhere from 3-7 controllable zones without departing from the scope of the invention. It would have been equally obvious to have from 3-7 controllable zones since such a modification would have involved a mere change in the number of zones being treated. A change in the number of components/zones is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. After the amendment to claim 1, the rejection with respect to the Luke reference no longer needs to rely on element 22 is a conduit.  Thus, any arguments with respect to element 22 are effectively moot since the rejection now relies upon conduits 11 and 12 to meet the claimed conduits.  And contrary to the applicant’s assertions, these conduits are configured to carry a separate fluid (conduit 11 is configured to carry a fluid that will proceed downstream to the next choke device, whereas conduit 12 is configured to carry a separate fluid that will be injected into the formation – see col. 5, lines 16-48).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674